                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
                          NORTHERN DIVISION


BLONG YANG, et. al.,

             Plaintiffs,
                                                Case No. 1:20-CV-760
     v.

SUSAN POWERS, et. al.

             Defendants.


                     NOTICE OF APPEARANCE
             ON BEHALF OF DEFENDANT GREG PETERSON


     PLEASE TAKE NOTICE that KASDORF, LEWIS & SWIETLIK, S.C.,

by Jason P. Gehring, has been retained by and appears for the defendant, Greg

Peterson, in the above-referenced matter. Copies of all pleadings should be

served upon us via the Court E-filing system or by U.S. Mail at the address

below.

     Dated at Milwaukee, Wisconsin this 10th day of July, 2020.

                                    KASDORF, LEWIS & SWIETLIK, S.C.
                                    Attorneys for Defendant, Greg Peterson


                                    By: s/ Jason P. Gehring
                                           Jason P. Gehring
                                           State Bar No. 1061084
                                           jgehring@kasdorf.com




         Case 1:20-cv-00760-WCG Filed 07/10/20 Page 1 of 2 Document 31
Kasdorf, Lewis & Swietlik, S.C.
One Park Plaza, Suite 500
11270 West Park Place
Milwaukee, WI 53224
Telephone: (414) 577-4000
Fax: (414) 577-4400




                                     2

       Case 1:20-cv-00760-WCG Filed 07/10/20 Page 2 of 2 Document 31
